Title: To John Adams from the Board of Treasury, 4 April 1787
From: Board of Treasury
To: Adams, John


          
            Sir.
            Board of Treasury April 4th. 1787—
          
          We have the Honor of Enclosing to you a Letter to Messrs: Wilhelm and Jan Willink, and Nicholas and Jacob Van Staphorst on the Subject of the Interest, which will become due on the Dutch Loans in the month of June next— This Letter, after Perusal, you will be pleas’d to seal and forward; together with the Enclosed Bills of Exchange, when Accepted by the Gentleman on whom they are drawn— Vizt:
          
          
            
              Constable Rucker & Co. Draft on J: Rucker of London— dated 31st: March last, and payable on the first of November next for
              }
              £50.000—
            
            
              Do. . . . . . . . . . . . . . . . . . . . . . on Do. . . . . . . . . . . . . . . dated 31st: March last, and payble. on the first of Decr. next—
              
                25,000
            
            
              
              
              —75.000
            
          
          By conveying these Bills to you for the Purpose of Acceptance in the first Instance, we presume that Time will be saved—a Circumstance of Importance in the present Negotiation—
          Your Influence (if necessary) with the Commissioners of Loans in Holland, to Induce them (should our Remitrances fail) to compleat the Payment of the June Interest, we are persuaded from your Zeal for the Public Interest will not be Wanting—
          We have the Honor to be with great Respect / and Esteem, Your Excellency’s Obedt: / Humble Servts:
          
            Samuel OsgoodWalter Livingston
          
        